DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/13/2021 does not place the application in condition for allowance.
The previous art rejections are withdrawn due to Applicant’s amendment.
New rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites that the fuel controller is configured to operate “based on a cycling lag of the plurality of fuel cell units”. The scope of that phrase cannot be determined from the disclosure as originally filed; therefore claim 23 is indefinite. 

Claim Objections
Claim 11 objected to because of the following informalities:  the claim recites that the fuel cell controller is further configured to receive “a second indication that the varying electrical load is at the local maximum”. Amended claim 1 recites “a second indication from the load sensor that the varying electrical load has reduced from the local maximum”, wherein “second” is presumably included to distinguish it from the first indication. Although the second indication recited in the first claim is distinct from the second indication recited in claim 11 based on the values of the varying electrical load being reported, the use of “a second indication” in both claims could inspire confusion.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,495,277 to Edlund II (of record).
Regarding claims 1, 6-11, and 23, Edlund II teaches a fuel cell system (Fig. 1) comprising
a fuel cell unit 14 configured to generate an amount of electrical power for supply to a varying electrical load (the load drawn from facility 22 is clearly variable according to at least C3/L30-38, C3/L51-61, C9/L38-40), the amount of electrical power varying as a function of an operational parameter of the fuel cell unit (the amount of power output from the unit 11 is clearly related to the operation parameter that is the supply of reactants including hydrogen and oxygen/air; C3/L67-C4/L10, C6/L14-18, C7/L28-31, C8/L58-61, C10/L53-56), wherein the fuel cell unit comprises a fuel cell stack (C2/L13-23)
a fuel cell controller 30 (C4/L55-64) communicatively coupled to the fuel cell unit 11 (C5/L11-18), the fuel cell controller configured to
receive a first indication (C5/L4-9: “control system 30 may include one or more analog or digital circuits or processors, and may include one or more discrete units in communication with each other. Control system 30 may also include or communicate with sensors, switches, and other electrical and/or mechanical circuits, sensors, feedback mechanisms, and the like”; a skilled artisan would understand that the sensors, switches, circuits, or mechanisms produce a first indication that can be received by the controller) that the varying electrical is at a local maximum within a predetermined period (C9/L2-12: “when the applied load is greater than the maximum power production of fuel cell stack 14, the control system limits the production of electrical power to prevent the fuel cell stack from exceeding its rated maximum“; a skilled artisan would understand that the applied load is measured as a function of time, and that an applied load exceeding the maximum power production reads on a local maximum of the varying electrical load)
in response to receiving the first indication, operate the fuel cell stack with the operational parameter having a first value such that the fuel cell stack produces a limited maximum amount of electrical power that is a predetermined percentage of a maximum rated power output of the fuel cell stack (C3/L62-C4/L40, C6/L5-65, C8/L66-C9/L12 discuss a “rated output”, “maximum rated power output”, “maximum rated power”, etc.,  that should not be exceeded; this value reads on the maximum rated power output; C9/L13-29, C10/L7-17 discusses the controller limiting the supply of reactants so that a value necessarily less than the local maximum of the varying electrical load, such as a value determined by “the current production rate/availability of hydrogen and oxygen”, is produced by the fuel cell stack; C10/L37-65 describe how an indication such as the first indication results in a change in the current production rate and how the value determined by the production rate is predetermined; therefore a skilled artisan would understand that an increase in production of an operational parameter demanded by the controller in response to a first indication results in a change in the electrical power to a limited maximum amount of electrical power that is a predetermined percentage of a maximum rated power output of the fuel cell stack)
receive a second indication that the varying electrical load has reduced from the local maximum (a skilled artisan would understand from the cited passages above that the varying electrical load is being communicated to the controller by the sensors, switches, circuits, or mechanisms as a function of time, and such sensors, etc. will necessarily produce a second indication when the varying electrical load reduces from the local maximum, as evidenced by phrases such as “until the feed requirements are decreased” in C10/L45-46 by example)
in response to receiving the second indication that the varying electrical load has reduced from the local maximum, operate the fuel cell stack with the operational parameter having a second value (C10/L47-65 describe operation of the fuel stack at lowered feed rates).
Edlund II is clear that values of parameters of the fuel cell system can be communicated to the controller by sensors (C5/L8-10), and provides an embodiment (Fig. 7) of a system where sensors 83, 85 are specially included to measure an electric power (C13/L29-47). Therefore, even though Edlund II does not specifically include a load sensor in communication with the fuel cell controller, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include such a load sensor having that functionality in order to relay indications regarding the varying electrical load to the controller.
The reference does not specifically teach that the second value of the operational parameter is constrained such that the fuel cell stack continues to operate and produce electrical power at an amount above a minimum value and below the limited maximum amount of electrical power. However, Edlund II teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to set the value of an operational parameter to meet a standby configuration in which the electrical power produced is greater than a minimum value but less than a power high enough to exceed the needs of the balance of systems to avoid system warm up times (C7/L35-C54, C9/L61-C10/L17). As such, choosing the second value to be constrained as claimed would be obvious.
Per claims 2 and 3, modified-Edlund II teaches the limitations of claim 1. While Edlund II does not specifically teach the claimed ranges of values, the reference teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the predetermined percentage of the maximum rated power output in order to optimize based on an availability of resources and to prevent negative effects of exceeding the maximum rated power output (C8/L67-C9/L21).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 4, modified-Edlund II teaches the limitations of claim 1. The reference teaches that sensors of that invention are configured to generate and receive signals to act as signals to the controller (C5/L1-44, C6/L5-22). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure the load sensor to generate a signal based on electrical power demand level of the electrical load, wherein the first and second indications include signals generated by the load sensor in order to monitor the varying electrical load.
Per claims 6-10, modified-Edlund II teaches the limitations of claim 1. Edlund II teaches an embodiment (Fig. 6) in which the fuel cell system 11 comprises a plurality of fuel cell units 14, 14’ configured to generate an amount of electrical power for supply to the varying electrical load (C12/L64-C13/L18), the amount of electrical power varying as a function of an operational parameter of the plurality of fuel cell units, and wherein the electrical output of each fuel cell units of the plurality of fuel cell units is combined to supply electrical power to the varying electrical load (a manifold 82 delivers reactants to each unit individually, therefore each fuel cell units would produce electrical power which sums to the amount of electrical power), wherein each of the plurality of fuel cell units is capable of producing a power output at the maximum rated power output (also see previously cited passages). 
Further, although Edlund II does not recite all of the specific capabilities of the embodiment of Fig. 6, based on the scope of the disclosure, a skilled artisan would at once envisage that the fuel cell controller 30 in that embodiment is configured to, in response to receiving the first indication, operate the plurality of fuel cell units 14, 14’ with the operational parameter having a first set of values such that a subset of the plurality of fuel cell units produce limited maximum amounts of electrical power which are predetermined percentages of the maximum rated power output of the fuel cell units (see reasoning and cited passages above). MPEP §2131.02.III.
The value of the respective operational parameter of each of the fuel cell units is individually addressable due to the manifold 82 in the embodiment of Fig. 6, which itself communicates with the controller 30 which operates according to programming. Therefore a skilled artisan would understand that the fuel cell controller is configured to, in response to receiving the indication that the varying electrical load has reduced from the local maximum, select a fuel cell unit of the subset of fuel cell units, and adjust the value of the operational parameter of the selected fuel cell unit over a predetermined period such that the power output of the selected fuel cell unit drops to a minimum value over a first predetermined period.
The minimum value is at most 30% in some embodiments (C8/L8-54).
The first predetermined period is three hours in an embodiment (C12/L1-6).
Per claim 11, Edlund II teaches the limitations of claim 1. Edlund II clearly teaches that the controller 30 can response to programming which includes information about periods of high demand, which may be determined to occur periodically (C11/L59-C12/L14). Therefore a skilled artisan would understand that the fuel cell controller 30 is capable of being configured to receive a second indication that the varying electrical load is at the local maximum, and adjust the value of the operational parameter of the fuel cell unit 14 over a predetermined period such that the power output of the fuel cell stack returns to the limited maximum value over a second predetermined period.
Per claim 23, modified-Edlund II teaches the limitations of claim 1. Edlund II teaches an embodiment (Fig. 6) in which the fuel cell system 11 comprises a plurality of fuel cell units 14, 14’ configured to generate an amount of electrical power for supply to the varying electrical load (C12/L64-C13/L18), thus the fuel cell unit described above is one of a plurality of fuel cell units. The fuel cell controller is configured to operate each of the fuel cell units individually based on the indications received (a manifold 82 delivers reactants to each unit individually, therefore each fuel cell units would produce electrical power). Because the manifold is capable of being controlled by the controller, which itself is capable of being operated in different ways at different times (C9/L61-C10/L17), a skilled artisan would understand that the fuel cell controller is capable of operating a first subset of the plurality of fuel cell units responsive to the first indication and second indication based on a cycling lag of the plurality of fuel cell units. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115.  

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edlund II as applied to claim 1 above, and further in view of US PGPub 2013/0175805 to Berntsen (of record).
Regarding claim 5, modified-Edlund II teaches the limitations of claim 1. Edlund II does not specifically teach an embodiment of the electrical load which is an electrical grid. Berntsen teaches that it would
have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use an electrical grid as the electrical load for the purpose of using the simple and reliable fuel cell to provide power to the grid (¶0006,0032).
Regarding claim 12, modified-Edlund II teaches the limitations of claim 1. The fuel cell stack 14 is configured to receive a reactant fuel (hydrogen) originating from a fuel supply 16 to receive an oxidant gas (air), and wherein the operational parameter defines a flow rate of fuel from the fuel supply (see previously cited passages and reasoning). The fuel cell stack does not specifically comprise a molten carbonate fuel cell.
Berntsen teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a molten carbonate fuel cell (¶0018, 0019). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398,415-421, 82 USPQ2d 1385,1395 - 97 (2007) (see MPEP§2143, A.). Berntsen’s molten carbonate fuel cell includes an anode (102A, Fig. 1) configured to receive a reactant fuel originating from a fuel supply and a cathode (102B) configured to receive an oxidant gas (¶0023, 0025). 

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edlund II as applied to claim 1 above, and further in view of US PGPub 2015/0030943 to Kobayashi (of record).
Regarding claim 21, modified-Edlund II teaches the limitations of claim 1. Edlund II teaches that the power output of a fuel stack depends on the operational parameter of the amount of hydrogen applied to the fuel stack, and that the amount of hydrogen depends on the product from a reformer (C2/L24-29). Therefore a skilled artisan would understand that the predetermined percentage of a maximum rated power output of the fuel stack is based on a hydrogen produced by the reformer, which determines the amount of hydrogen to the fuel stack. Edlund II does not teach that the maximum rated power output of the fuel stack is based on a thermal-neutral zone associated with the fuel stack.
Kobayashi teaches that a particular reformer that operates in a thermal-neutral zone can lead to a faster startup (¶0124). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a reformer that operates in a thermal-neutral zone to allow for faster startup. Since the reformer of modified-Edlund II produces hydrogen at a thermal-neutral zone, and the amount of hydrogen fed to the fuel stack determines a maximum rated power output of the fuel stack, the predetermined percentage of a maximum rated power output of the fuel cell stack of modified-Edlund II is based on a thermal-neutral zone associated with the fuel cell stack.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edlund II as applied to claim 1 above, and further in view of US PGPub 2014/0272625 to Berlowitz (of record).
Regarding claim 22, Edlund II teaches the limitations of claim 1. Edlund II teaches that different types of fuel cell may be used in the fuel cell system of that invention (C2/L14-23), but does not teach that at least one of the first value and the second value is based on a fuel utilization factor. Berlowitz teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use the fuel cell of that invention in a fuel cell to allow for exhaust gases from the fuel cell being used in chemical reactions (Abstract, ¶0036). As such, Berlowitz says that the efficiency, temperature, and exhaust gas output of such a fuel cell can be optimized by changing the degree of fuel utilization (¶0005, 0052,0079,0080). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to base a first value and/or a second value on a fuel utilization factor in order to take advantage of the benefits offered by Berlowitz's fuel cell.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although the references used in the rejections were previously made of record, the reasoning above is substantially new in light of the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726